Banke, Presiding Judge.
This is an appeal by the defendant from a judgment for the plaintiff on a promissory note. Although each of the enumerations of error concerns an evidentiary question, no transcript of the evidence was prepared, nor has a summary of the evidence been included in the record pursuant to OCGA § 5-6-41. Accordingly, the appeal presents no question upon which we can pass. Nicholson v. Nicholson, 231 Ga. 760 (204 SE2d 292) (1974).

Judgment affirmed.


Pope and Benham, JJ., concur.